SERVICE AGREEMENT




This agreement ("Agreement") made effective as of December 17, 2007 (the
"Effective Date") by and between VENTIV COMMERCIAL SERVICES, LLC, a New Jersey
limited liability company ("Ventiv") and ALPHARMA PHARMACEUTICALS LLC, a
Delaware limited liability company ("Client"). Ventiv and Client may each be
referred to herein as a "Party" and collectively, the "Parties".



     1.   The Services - Ventiv shall provide Client with a field force that
shall consist of seventy nine (79) full-time Sales Representatives (each a
"Full-Time Ventiv Sales Representative") and fifty five (55) part-time Sales
Representatives (each a "Part-Time Ventiv Sales Representative"). The Part-Time
Ventiv Sales Representative shall work three days or twenty-four hours per week.
The Full-Time Ventiv Sales Representatives and Part-Time Ventiv Sales
Representatives may collectively be referred to herein as the "Sales
Representatives" or "Ventiv Sales Representatives". During the term hereof, the
Ventiv Sales Representatives shall provide Details of Client's Product (as
defined in Section 2 below). A "Detail" means a face-to-face discussion by a
Ventiv Sales Representative with a medical professional with prescribing
authority identified on a target call list provided by Client. A Detail shall
include the features and benefits of the Product. Ventiv shall further provide
the services of eleven (11) full-time District Managers (each a "District
Manager") and internal Ventiv management to assist and provide management and
overall program support. The Ventiv Sales Representatives and District Managers
shall collectively be referred to herein as the "Project Team").

Ventiv shall in good faith endeavor to provide a minimum of **** Details
annually (the "Annual Detail Goal") and **** Details quarterly (the "Quarterly
Detail Goal"). The Annual Detail Goal and Quarterly Detail Goal are based on a
national average per Ventiv Sales Representative target of **** Details per day
(the "Call Target"). Within thirty (30) days after the end of each calendar
quarter, Ventiv will provide Client with information setting forth the number of
Details conducted in the preceding quarter. The Parties agree that Ventiv's
inability to reach either the Annual Detail Goal or the Quarterly Detail Goal
shall not result in a breach of this Agreement.

In connection with the promotion of Client's Product, Ventiv shall provide the
following services (collectively, the "Services"):

(a) Implementation - (i) recruitment and hiring of all members of the Project
Team no later than December 26, 2007, (ii) provide fleet automobiles to all
full-time members of the Project Team, (iii) provide handheld PDA's and laptop
computers (each with applicable software including sales force automation
software and training/help desk support) to all Ventiv Sales Representatives,
(iv) provide laptop computers to all District Managers, (v) assist in the
training of the Ventiv Sales Representatives (as set forth in Section 4 below),
with training consisting of five (5) days of home study and five (5) days of
initial training to occur prior to Deployment (as defined in Section 1(b)
below). Together with Client, and subject to Client's prior approval, Ventiv
shall (by January 7, 2008) develop program procedures, customize program
processes, and establish program performance parameters, goals and metrics.

______________________________________

**** Indicates that material has been omitted and filed separately with the
securities and Exchange Commission.

 

(b) Deployment - (i) Deployment of the Ventiv Sales Representatives (base
salary, benefits, and bonus targeted at **** percent (****%) of base salary),
(ii) deployment in the field of the District Managers (base salary, benefits and
bonus targeted at **** percent (****%) of base salary), (iii) turnover training
and recruiting, (iv) state license validation of Targets (as used herein a
"Target" means a licensed practitioner identified by Client as a potential
referral source for the Product), (v) use of Ventiv voicemail system and office
costs/operational supplies. As set forth in this Agreement, "Deployed",
"Deployment" or "Deployment Date" means the date the Ventiv Sales
Representatives commence conducting Product Details in the Territory pursuant to
this Agreement. The Parties anticipate that the Deployment Date will be on or
about January 14, 2008. Client will work with Ventiv in the development of the
Incentive Compensation plan for services rendered by the Project Team on
Client's behalf, and such plan (and any changes thereto) shall be approved in
advance by Client

(c) Meetings - All training (including training for backfill Project Team
members), National Launch and Plan of Action ("POA") meetings shall be
determined by Client and agreed to by Ventiv. Unless otherwise permitted by
Client and agreed to by Ventiv, all Project Team members will attend meetings.
All travel expenses associated with Project Team members attending meetings
shall be approved in advance by Client and shall be paid for by Client as a
pass-through expense or direct billed to Client.

(d) Reports - Ventiv shall provide Client with standard reports in accordance
with Exhibit B attached hereto. Any customized or "non-standard" reports (i.e.,
reports requiring material changes in the nature of the data or formatting)
requested by Client shall be prepared by Ventiv for Client and Client shall pay
Ventiv **** Dollars ($****) per hour for the preparation of such customized or
"non-standard" reports.

(e) Sample Accountability; Compliance with Laws - Ventiv shall implement a
sampling program (including sample accountability) in accordance with Exhibit C
attached hereto. The sampling program shall be consistent with applicable
federal and state laws, regulations, guidelines, and statutes of any
Governmental or Regulatory Authority (collectively, the "Laws") including but
not limited to the Prescription Drug Marketing Act and its implementing
regulations ("PDMA"). Client shall be responsible for warehousing and shipment
of Product samples to the Ventiv Sales Representatives in accordance with PDMA
guidelines and confirm and provide documentation of such shipments to Ventiv
within forty-eight (48) hours. Ventiv will reconcile such information within
forty-eight (48) hours and promptly notify Client in writing with respect to any
discrepancies. Client will investigate all discrepancies and report back to
Ventiv, where appropriate. In addition to its responsibilities set forth in
Section 3 below, Client is responsible for taking all action required or
suggested by the Food and Drug Administration ("FDA"), including but not limited
to: reporting of adverse events, confirming all returned samples and, where
applicable, notifying the FDA, and all supplemental communications with respect
to any of the above. To the extent that Ventiv has information with respect to
adverse events, returned samples and any other information that is applicable to
the Product and Client's regulatory reporting responsibilities, Ventiv shall
promptly inform Client with respect to such information. As set forth above,
"Governmental or Regulatory Authority" shall mean any instrumentality,
subdivision, court, administrative agency, commission, official or other
authority of the United States or any other country or any state, province,
prefect, municipality, locality or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority.

(f) Product Literature; Promotion - Ventiv shall be responsible for (i) ensuring
that only Product literature prepared and approved by Client for use in
connection with Details ("Product Literature") are distributed by the Ventiv
Sales Representatives; (ii) promoting the Product in a manner that complies in
all respects with applicable federal and state laws, including but not limited
to, the Federal Food, Drug and Cosmetic Act ("FDCA") and PDMA; (iii) cooperating
with Client, at Client's expense, to conduct any necessary recalls of the
Product and/or Product Literature. Client shall be responsible for shipment of
the Product and Product Literature to the Ventiv Sales Representatives. Product
Literature will be distributed by Client to the Ventiv Sales Representatives in
the same manner in which Client distributes Product Literature to Client's
internal sales representatives. Orders for additional Product Literature shall
be placed through the Target SFA by the Ventiv Sales Representatives.

(g) The territory where the Product will be promoted will be the United States
(the "Territory").

(h) Ventiv Sales Representative Performance. In the event that Client reasonably
determines that a Ventiv Sales Representative has failed to provide satisfactory
service to Client, Client shall provide Ventiv with written notice identifying
the specific performance related issue. Pursuant to Ventiv's internal human
resource policies and procedures, Ventiv shall provide the Ventiv Sales
Representative with notice and a period in which the Ventiv Sales Representative
shall be given an opportunity to improve and correct his/her performance. In the
event Client determines that the performance issue has not been remedied within
such cure period, Client shall promptly notify Ventiv and Ventiv shall take all
reasonable steps to correct the situation and/or to prevent a reoccurrence,
including by reassigning or removing the Ventiv Sales Representative from
participation in the program described herein. Any action taken pursuant to this
Section 1 (h) shall be in accordance with Ventiv's internal human resource
policies and procedures, provided however, in the event that a Ventiv Sales
Representative is removed from the Project Team, a substitute Ventiv Sales
Representative shall be provided to replace the removed representative.

(i) Ventiv Right to Add Additional Product.

(A) The Ventiv Sales Representatives shall promote the Product (at all times) as
the Primary Position Detail. Subject to Client's exercise of its "Right of First
Refusal" (as set forth below) Ventiv may, at any time, add one Secondary
position product and/or one Tertiary position product from a third party to the
Details to be provided by the Ventiv Sales Representatives. In the event Ventiv
decides to add a Secondary position product and/or a Tertiary position product
from a third party to the Details to be provided by the Ventiv Sales
Representatives, it shall send Client written notification (the "Product
Addition Notice"). The Product Addition Notice shall be sent by Ventiv as set
forth in Section 13(k) hereof. The Product Addition Notice shall set forth: (a)
the position to be occupied by the new product(s) (i.e., Secondary or Tertiary),
(b) the term during which the third party's product shall be in the Secondary or
Tertiary position (the "New Product Term") and (c) the product to be added to
the Detail. Ventiv agrees that the ****% bonus target for the Ventiv Sales
Representatives is based on the Product being the only product that is being
detailed by the Sales Representatives (the "Base Bonus"). In the event that a
third party product is added in the Secondary or Tertiary position(s), any bonus
related to such additional product(s) shall be incremental to the Base Bonus,
and shall be at Ventiv's sole cost and expense.

(B) Client shall have fifteen (15) business days from the date of its receipt of
the Product Addition Notice to notify Ventiv (in writing) if it desires to
exercise its Right of First Refusal by requiring that Ventiv not place a third
party product in the Secondary or Tertiary position and instead requiring that
its own product be placed in the Secondary and/or Tertiary position. In the
event Client exercises its Right of First Refusal with respect to a Secondary
position product, the Parties agree that:



(1) Client shall pay Ventiv **** ($****) for each Detail conducted by the Ventiv
Sales Representatives with Client's product in the Secondary position (i.e.,
this amount shall be in addition to the fees set forth in Exhibit A for Services
rendered by Ventiv in connection with the Primary Position Detail). Fees for a
new Client product to be placed in the Tertiary position shall be agreed to by
the Parties in good faith and shall be set forth in writing but in no event
shall such fees be less than the fees offered by a third party for placement of
such third party product in the Tertiary position.

(2) The term during which Client's product shall be in such Secondary or
Tertiary position shall be not less than the Term of this Agreement (unless
otherwise agreed to by the Parties in writing).

(3) The Ventiv Sales Representatives shall commence detailing Client's product
in the Secondary or Tertiary position no later than twenty (20) business days
following the date of the exercise of the Right of First Refusal, unless
otherwise agreed by the Parties in writing. In addition, in the event Client
does not exercise its Right of First Refusal, Ventiv may detail the third
party's product in the Secondary or Tertiary position no sooner than twenty (20)
business days following the due date of Client's response to the Product
Addition Notice.

The failure of Client to respond within fifteen (15) business days from the date
of the receipt of the Product Addition Notice shall be deemed to be a waiver of
its Right of First Refusal hereunder and Ventiv may proceed by placing one
Secondary position product and/or one Tertiary position product from a third
party to the Details to be provided by the Ventiv Sales Representatives.

(C) Client agrees that in the event a third party's product is added to the
Secondary or Tertiary positions, Ventiv may add additional targets in addition
to those set forth on Client's Target list to accommodate the third party's
product, provided however that Client shall only pay for calls made to Targets
listed on Client's Target list. The number of additional targets shall be not
greater than **** percent (****%) of Client's existing Target list. For example,
if there are **** Targets on Client's Target list, Ventiv may add no more than
**** new targets in connection with the addition of a third party's product. In
addition, Client understands and agrees that in the event a third party's
product is added to the Secondary or Tertiary positions, the Ventiv Sales
Representatives shall engage in a reasonable training program concerning the
third party's product.

(D) Ventiv shall not place a product from a third party in either the Secondary
or Tertiary position if such product is directly competitive with Client's
Product in the Primary Position Detail. The Parties agree that a directly
competitive product to Client's Product includes any NSAID product and any
product that competes in the market in which Lidoderm is directed.

(E) In the event a Client product is placed in the Secondary position, Client
may change the products in the Primary and Secondary positions once per
trimester provided such change coincides with a scheduled POA meeting to allow
for additional and/or supplemental training of the Project Team at such POA
meeting. In the event Client seeks to change the products in the Primary or
Secondary positions and such change does not coincide with a scheduled POA
meeting, the Parties shall mutually agree upon additional and/or supplemental
training to occur (prior to the proposed product(s) change). In such event,
Ventiv shall be compensated as if the Ventiv Sales Representatives attending
such additional and/or supplemental training were providing all of the Details
requested to be provided pursuant to the terms hereof during the time attending
such additional and/or supplemental training. For clarification purposes, there
shall be no impact on the Quarterly Detail Goal, Annual Detail Goal or Fixed
Monthly Fees (set forth on Exhibit A) resulting from Ventiv Sales
Representatives attending additional and/or supplemental training resulting from
Client's changing the products in the Primary or Secondary positions, if such
training occurs at a time other than during a scheduled POA meeting.

(j) Ventiv Standard Operating Procedures - Upon written request, Ventiv shall
provide Client with access to its Standard Operating Procedures that pertain to
the provision of Services hereunder, including but not limited to those relating
to sample management.

(k) Ventiv shall track all expenditures made by the Project Team in connection
with Details, and shall report all such expenditures to Client, pursuant to the
timing and in a format reasonably agreed to by the Parties. The Parties
currently anticipate providing such information in the report with respect to
Direct Marketing Expenses listed on Exhibit B, but will work together in good
faith in the event a different reporting format is requested by Client. In the
event additional state reporting requirements become effective, the Parties
shall work together in good faith with respect to the provision of any
additional information and the format of reporting requested by Client.

 

 

2.   The Product; Right to Sell; Market

Client's Product is the FLECTOR® Patch (the "Product"). The Product shall be
promoted by Ventiv under trademarks owned by or licensed to Client and such
Product is either owned by Client and/or as to which Client has all lawful
authority necessary to market and sell such Product in the Territory. This
Agreement does not constitute a grant to Ventiv of any property right or
interest in the Product or the trademarks owned by or licensed to Client and/or
any other intellectual property rights which Client owns now or in the future.
Ventiv recognizes the validity of and the title to all of Client's owned or
licensed trademarks, trade names and trade dress in the Territory in connection
with the Product, whether registered or not. Client represents to Ventiv that
the use of the trademarks, trade names and trade dress in connection with the
promotion of the Product and the promotion of the Product by Ventiv do not
infringe on any valid intellectual property or product marketing rights of any
other person or entity in the Territory.

 

3.   Client Responsibilities   (a) Unless otherwise agreed by the Parties,
Client shall be responsible for (i) training the Project Team, including
backfill training, as set forth in Section 4 below, (ii) production and
distribution of all Product samples and Product Literature to be distributed by
the Ventiv Sales Representatives, (iii) production and distribution of business
cards (to be approved by Ventiv) for Project Team members, (iv) approval of
Ventiv's sales territory alignment, (v) establishment and maintenance of a call
plan to be utilized by the Ventiv Sales Representatives, and (vi) establish with
Ventiv, program performance parameters, goals and metrics. The Parties shall
agree upon an appropriate backfill training schedule with the understanding that
the Parties may train a Ventiv trainer to handle backfill training (at a cost to
be agreed upon by the Parties), or alternatively Client shall adhere to the
agreed upon backfill training schedule (where training is to be provided by
Client). Time for such backfill training shall not negatively impact the Annual
Detail Goal. .

(b) All manufacturing and regulatory matters regarding Client's Product shall
remain under the exclusive control of Client. Without limiting the generality of
the foregoing, Client has the sole responsibility, at its cost and expense: (i)
to deliver all Product samples, Product package inserts, Product Literature and
promotional material; and (ii) to comply with adverse event reporting
requirements, respond to Product and related medical complaints from any third
party (including but not limited to any governmental or regulatory authority)
and to handle all returns and recalls of its Product. Ventiv shall reasonably
assist Client with respect to recalls, adverse event reporting and regulatory
matters, provided however Client shall reimburse Ventiv for the reasonable
expenses incurred in connection therewith. .

(c) Notwithstanding anything to the contrary set forth herein, the program
pursuant to which the Project Team is performing the Services is a Client
program and as such, Client is responsible for ensuring, and further, Client
represents and warrants, that the program complies with all applicable Laws.
Ventiv is responsible for ensuring, and further, Ventiv represents and warrants,
that its implementation of the program pursuant to which the Project Team is
performing the Services shall comply with all applicable all Laws. .

(d) By providing Ventiv with at least five (5) days prior written notice (to the
appropriate Ventiv District Manager), Client shall have the right to
periodically conduct ride alongs with the Ventiv Sales Representatives, to
engage third parties to conduct market research with the Targets to verify that
the Ventiv Sales Representatives are effectively and appropriately delivering
Product messaging and take such other actions as it deems necessary and
appropriate to monitor and audit the activities of the Project Team. Client
shall conduct ride alongs in a reasonable manner and shall follow the Ventiv
Sales Representatives daily planned agenda with as little impact to such daily
agenda as possible. In the event, Client reasonably determines that additional
training is required for specific members of the Project Team, Client shall
provide Ventiv with detailed written notice of the perceived performance
issue(s) and Ventiv shall address such issue in accordance with Section 1(h)
hereof. .

 

Training

(a) Client is responsible for all Product specific and disease state training,
and training concerning general selling skills and adverse event reporting and
management. Client shall be responsible for creation of all training materials
and for the content of all training set forth in this Section 4(a).



(b) Ventiv is responsible for providing training with respect to: (i) compliance
with Laws including PDMA, (ii) all Ventiv employee specific training including
human resource policies and procedures, (iii) expense management, sample
management, sales force automation training, and training concerning fleet
policies. Ventiv shall be responsible for creation of all training materials and
for the content of all training set forth in this Section 4(b). Upon request,
Ventiv shall provide Client with copies of all training materials developed and
used in connection with PDMA/sample training, and the results of all training
assessments made in connection therewith.

Ventiv Compensation

- Ventiv shall receive compensation for the Services provided hereunder as set
forth in Exhibit A attached hereto and made a part hereof.



Confidentiality; Ownership of Property

(a) During the performance of the Services contemplated by this Agreement, each
Party may learn confidential, proprietary, and/or trade secret information of
the other Party ("Confidential Information"). The Party disclosing Confidential
Information shall be referred to as the "Disclosing Party" and the Party
receiving Confidential Information shall be referred to as the "Receiving
Party."



Confidential Information means any information, unknown to the general public,
which is disclosed by the Disclosing Party to the Receiving Party under this
Agreement. Confidential Information includes, without limitation, technical,
trade secret, commercial and financial information about either Party's (a)
research or development; (b) marketing plans or techniques, contacts or
customers; (c) organization or operations; (d) business development plans (i.e.,
licensing, supply, acquisitions, divestitures or combined marketing); (e)
Product, licenses, trademarks, patents, other types of intellectual property or
any other contractual rights or interests (including without limitation
processes, procedures and business practices involving trade secrets or special
know-how) and (f) in the case of Ventiv, the names and work assignments of the
members of the Project Team. The Receiving Party shall neither use or disclose
Confidential Information from the Disclosing Party for any purpose other than is
specifically allowed by this Agreement. The obligations set forth in this
Section 6, including the obligations of confidentiality and non-use shall be
continuing and shall survive the expiration or termination of this Agreement and
will continue for a period of five (5) years.

Upon the expiration or termination of this Agreement and the reasonable request
of the Disclosing Party within fifteen (15) business days of such expiration or
termination, the Receiving Party shall return to the Disclosing Party all
tangible forms of Confidential Information, including any and all copies and/or
derivatives of Confidential Information made by the Disclosing Party or its
employees as well as any writings, drawings, specifications, manuals or other
printed or electronically stored material based on or derived from, Confidential
Information. Any material or media not subject to return must be destroyed.
Except as otherwise provided herein, the Receiving Party shall not disclose to
third parties any Confidential Information or any reports, recommendations,
conclusions or other results of work under this Agreement without prior consent
of an officer of the Disclosing Party.

The obligations of confidentiality and non-use set forth herein shall not apply
to the following: (i) Confidential Information at or after such time that it is
or becomes publicly available through no fault of the Receiving Party; (ii)
Confidential Information that is already independently known to the Receiving
Party as shown by prior written records; (iii) Confidential Information at or
after such time that it is disclosed to the Receiving Party by a third party
with the legal right to do so; (iv) Confidential Information required to be
disclosed pursuant to judicial process, court order or administrative request,
provided that the Receiving Party shall so notify the Disclosing Party
sufficiently prior to disclosing such Confidential Information as to permit the
Disclosing Party to seek a protective order.

(b) In the event Client does not exercise its Right of First Refusal (as set
forth in Section 1(i) above) and a third party's product is placed in the
Secondary or Tertiary Detail position, Ventiv agrees to enter into a written
agreement with such third party containing confidentiality provisions at least
as restrictive and protective as those set forth herein with respect to Client's
Confidential Information. In addition, Client understands and agrees that the
confidentiality and non-use provisions set forth herein shall apply with respect
to Confidential Information from the third party whose product is placed in the
Secondary or Tertiary Detail position. order.

(c) All property, materials and documents supplied to either Party during the
Term of this Agreement, including but not limited to laptop computers, handheld
PDAs, sales force automation software, report designs, and sales training
materials shall be the sole and exclusive property of the originator of those
materials and developments. Each Party agrees to hold all such property,
materials and documents confidential in accordance with this Section 6 of the
Agreement.

Independent Contractors

- Ventiv and its directors, officers, and the persons providing Services under
the Agreement are at all times independent contractors with respect to Client.
Persons provided by Ventiv to perform Services shall not be deemed employees of
Client. Client shall not be responsible for Ventiv's acts or the acts of its
officers, agents and employees while performing the Services whether on Client
premises or elsewhere.



Ventiv shall not be responsible for any cost, however, attributable to: (i) any
actions by Client that caused a person provided by Ventiv to perform services
under this Agreement to be reclassified as an employee of Client, (ii) any
unlawful or discriminatory acts of Client, and (iii) any language in any Client
employee benefit plan (as such term is defined Section 3(3) of ERISA), and any
other incentive compensation, stock option, stock purchase, incentive, deferred
compensation, supplemental retirement, severance and other similar fringe or
employee benefit plans, programs or arrangements that may be sponsored at any
time by Client or any of its affiliates that cause any Ventiv employee to be
reclassified as an employee of Client (provided that this paragraph is in no way
intended to (a) modify Ventiv's status as an independent contractor for Client,
or (b) imply that the language set forth in clause (iii) actually exists or is
intended).

Personnel

(a) Subject to Section 9 below, Client may not employ or retain any member of
the Project Team during the Term of this Agreement or within one (1) year after
the termination of this Agreement without the prior written approval of Ventiv,
which may be withheld by Ventiv in its sole and absolute discretion. In
addition, during the Term of this Agreement and for one (1) year after the
termination of this Agreement, Ventiv may not employ or retain any Client
employee working with Ventiv in connection with the Services (including
employees who become Client employees through a Conversion), without the prior
written approval of Client, which may be withheld by Client in its sole and
absolute discretion. The restrictions set forth in this Section 8(a) shall not
apply with respect to either Party's employees who seek employment from the
other Party on their own initiative, such as, but not limited to, in response to
a Party's general vacancy announcement or advertisement.



(b) Client agrees during the Term of this Agreement and for one (1) year
thereafter not to: (i) provide any contact information (including name, address,
phone number or e-mail address) concerning at least **** percent of the Project
Team members to any third party providing contract sales services to Client, or
(ii) assist actively in any other way such a third party in employing or
retaining at least twenty-five percent of the Project Team members. Client shall
pay or cause the third party to pay Ventiv $**** for each Ventiv employee so
employed or retained as liquidated damages for breach of this Section.
Termination of this Agreement and payment by Client to Ventiv of the liquidated
damages provided in this paragraph shall be Ventiv's exclusive remedy for
Client's engaging in the acts set forth above).

 

9.     Personnel Conversion (a) Only in the event that a Client product is
placed in the Secondary Detail position, may Client engage in a Selective Hiring
or a Block Conversion of Ventiv Sales Representatives and/or District Managers
in accordance with the following provisions of this Section 9. If Client's
product is not in the Secondary Detail position, Client may only engage in a
Selective Hiring or a Block Conversion of Ventiv Sales Representatives and/or
District Managers if Ventiv provides written consent (which may be withheld by
Ventiv in its sole and absolute discretion).

 

(b) Notwithstanding Section 8(a) above and subject to Section 9(a) above, during
the Term (or during the term of any new agreement that the Parties may enter
after the end of the Term, hereinafter an "Additional Term"), Client may
solicit, employ or retain one or more Ventiv Sales Representatives or District
Managers performing Services hereunder (a "Selective Hiring"). Client shall give
thirty (30) days prior written notice (except as set forth in subsection (i)
below) to Ventiv of any Selective Hiring. Should there be Selective Hiring by
Client, Ventiv will backfill the respective position so as to maintain the
previously agreed upon number of Sales Representatives and District Managers
performing Services hereunder. In the event Client wishes to implement a
Selective Hiring during the Term (or any Additional Term), Client shall pay
Ventiv a fee of $**** for costs associated with recruiting and training the
backfill Ventiv Sales Representative and a fee of $**** for costs associated
with recruiting and training the backfill District Manager.



(i) Client shall be permitted to conduct a Selective Hiring by providing Ventiv
with only ten (10) days prior written notice (as opposed to thirty (30) days
prior written notice as set forth above), provided: (A) the to be converted
Sales Representative continues providing Details during the ten day period
pending actual conversion to a Client employee; and (B) Client continues to pay
Ventiv following the actual conversion date as if the converted Sales
Representative were providing all Details requested to be provided pursuant to
the terms hereof for a period of twenty (20) days following the actual
conversion date or until a backfill Sales Representative commences providing
Details, whichever occurs first.

(c) Client further may solicit, employ or retain a minimum of **** percent
(****%) of Ventiv Sales Representatives or District Managers performing Services
hereunder and Ventiv shall not backfill the respective position (a "Block
Conversion") provided that: (i) the Block Conversion of a Ventiv Sales
Representative or District Manager may not occur prior to the first anniversary
of the Deployment Date (as defined in Section 1(b)), (ii) Client provides at
least ninety (90) days prior written notice to Ventiv of any Block Conversion of
a Ventiv Sales Representative or District Manager. In the event Client wishes to
implement a Block Conversion, Client shall pay Ventiv a Conversion fee based
upon the actual start date of each such Project Team member with Client, in
accordance with the following:

 

After first anniversary of Deployment Date

Ventiv Sales Representative Conversion Fee

$****

Ventiv District Manager Conversion Fee

$****

Client understands and agrees that Ventiv cannot guaranty that any Sales
Representative or District Manager will agree to participate in a Conversion, as
defined below. In addition, if there is no extension of the Term, the Ventiv
Sales Representatives and District Managers may obtain new employment or
participate in a new Ventiv program for a third party and may not be available
to participate in a Selective Hiring or a Block Conversion.

In the event Client conducts a Selective Hiring or a Block Conversion
(collectively, a "Conversion") and the converted Ventiv Sales Representative
and/or District Manager had been provided with use of a fleet automobile leased,
rented or owned by Ventiv and Client wishes to commence an arrangement with the
fleet vendor to assume such cars (and all associated costs and liabilities)
under Client's name, the converted Ventiv Sales Representative and/or District
Manager may only continue to have access to such fleet automobile following the
Conversion if Client either: (i) registers the fleet automobile under its name;
or (ii) ensures that Ventiv remains named as an additional insured under
Client's automobile insurance policies until such time as the vehicle is
registered in Client's name (which shall occur no later than six (6) months
following the Conversion). The Parties understand and agree that it is solely
Client's obligation to ensure one of the above actions are taken and Client
shall be responsible for indemnifying, defending and holding Ventiv harmless for
all damages resulting from Client's failure to take such action. The Parties
further agree that on the effective date of the Conversion, Client shall destroy
the Ventiv insurance card(s) in the fleet vehicle(s) of the converted Ventiv
Sales Representative and/or District Manager.

 10.    Indemnification (a) Except to the extent covered by the indemnification
set forth in Section 10(b) below, Ventiv shall indemnify and hold Client, its
officers, directors, agents and employees harmless from and defend against any
and all third party liabilities, losses, proceedings, actions, damages, claims
or expenses of any kind, including costs and reasonable attorneys' fees which
result from (i) any negligent or willful acts or omissions by Ventiv, its
agents, directors, officers, or employees or (ii) any material breach of this
Agreement by Ventiv, its agents, directors, officers or employees.

 

(b) Except to the extent covered by the indemnification set forth in Section
10(a) above, Client shall indemnify and hold Ventiv, its officers, directors,
agents, and employees harmless from and defend against any and all third party
liabilities, losses, proceedings, actions, damages, claims or expenses of any
kind, including costs and reasonable attorneys' fees which result from (i) any
negligent or willful acts or omissions by Client, its agents, directors,
officers or employees, (ii) any material breach of this Agreement by Client, its
agents, directors, officers, or employees, or (iii) the Product including any
product liability claims, whether arising out of warranty, negligence, strict
liability (including manufacturing, design, warning or instruction claims) or
any other product based statutory claim.

(c) Any indemnity available hereunder shall be dependent upon the Party seeking
indemnity providing prompt notice to the indemnitor of any claim or lawsuit
giving rise to the indemnity provided, however, that failure to comply with this
notice requirement shall not reduce the indemnitor's indemnification obligation
except to the extent that the indemnitor is prejudiced as a result. Thereafter,
the indemnitor shall have control over the handling of the claim or lawsuit, and
the indemnitee shall provide reasonable assistance to the indemnitor in
defending the claim. The indemnitee may participate, at its own cost, in the
handling of the claim.

 

11.    Term - The Agreement shall be in effect as of the Effective Date and
shall remain in effect until the first anniversary of the Deployment Date (the
"Term"). Unless otherwise agreed by the Parties in writing, the Deployment Date
shall be January 14, 2008. Not later than October 14, 2008, the Parties shall
commence to conduct good faith negotiations with respect to entering into a new
agreement applicable to the Services provided hereunder. If the Parties do not
enter into a new agreement by December 31, 2008 (for any reason or no reason)
unless such date is extended by the mutual written agreement of the Parties, the
Break-Up Fee provisions included in Exhibit A III (b) will apply.

12.   Termination - (a) This Agreement may be terminated by Ventiv or Client
upon giving written notice as follows:

(i)    by Ventiv, if payment to Ventiv by Client is not made when due and such
payment is not made within ten (10) days from the date of notice from Ventiv to
Client of such nonpayment; or

(ii) by either Party, in the event that the other Party has committed a material
breach of this Agreement and such breach has not been cured within sixty (60)
days of receipt of written notice from the non-breaching Party specifying in
detail the nature and extent of such breach (in the event the breach is not
capable of cure within such period, the breaching party shall have commenced
diligent efforts to effect the cure within such sixty (60) day period, and have
provided written notification to the other Party with respect to the steps taken
and the plan for cure and such Party is satisfied with the breaching party's
efforts to cure such default); or

(iii) by either Party, in the event that the other Party has become insolvent or
has been dissolved or liquidated, filed or has filed against it, a petition in
bankruptcy and such petition is not dismissed within sixty (60) days of the
filing, makes a general assignment for the benefit of creditors; or has a
receiver appointed for a substantial portion of its assets.

(b) In the case of: (i) any termination of this Agreement by Client or Ventiv
under Section 12 of this Agreement (other than termination by Client pursuant to
Section 12(a)(ii) or (iii)), or (ii) upon Client conducting a Conversion, or
(iii) at the end of Term (or any Additional Term), Client shall (in addition to
all other payment obligations under this Agreement) promptly pay (or if paid by
Ventiv, promptly reimburse Ventiv): the amount due any lessor or rental agent of
the equipment leased or owned by Ventiv and provided exclusively to Project Team
members (i.e., automobiles, laptops, handheld PDA's, etc. (collectively, the
"Equipment")), for any early termination of the lease or rental agreement.
Ventiv shall make a good faith effort to mitigate Client's liability for such
amount due by attempting to reassign the Equipment for use in connection with
services being provided by Ventiv to a third party; however, Ventiv makes no
guaranty with respect to its ability to mitigate such Client liability. In
addition, Client may elect to either: (i) in the event the Equipment is owned by
Ventiv, transfer the Equipment and pay an amount equal to the net book value (if
any) of the Equipment on the books of Ventiv at the time of the transfer event,
or in the event the Equipment is subject to a lease or finance lease, the
Equipment may be transferred to Client (subject to the penultimate sentence of
this Section 12 (b) and Client shall assume the responsibility for all further
payments due (including costs associated with the transfer), or (ii) pay Ventiv
the net loss to Ventiv on such Equipment determined by the difference between
the net book value of such Equipment and the actual net price received by Ventiv
for the disposal of such Equipment, plus any amounts due by Ventiv in connection
with the lease or rental termination and costs associated with the disposal of
said Equipment. Any proposed transfer of Equipment shall be subject to Client
establishing its own relationship and credit with the entity that Ventiv
contracted with to lease or rent such Equipment. Ventiv shall provide reasonable
assistance with respect to facilitating the establishment of any such
Client/third party relationship.

(c) In the event either (i) the Parties are unable to agree (for any reason or
no reason) upon the terms of a new agreement, or (ii) this Service Agreement is
terminated for any reason prior to the end of the Term, Client shall pay Ventiv
a Break-up fee as set forth in Exhibit A, Section III (b).

(d) Upon the effective date of such termination, the parties shall have no
further obligation to each other (other than those set forth in Sections 6, 7,
8, 10 and 13(i)), except that Client shall pay the amounts set forth or provided
for in Exhibit A of this Agreement through the actual date of termination.

13.    Miscellaneous (a) Each Party represents to the other that the execution,
delivery and performance of this Agreement by such Party has been duly
authorized by all requisite corporate action; that the Agreement constitutes the
legal, valid, and binding obligation of such Party, enforceable in accordance
with its terms (except to the extent enforcement is limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors' rights generally
and by general principles of equity); and that this Agreement and performance
hereunder does not violate or constitute a breach under any organizational
document of such Party or any contract, other form of agreement, or judgment or
order to which such Party is a party or by which it is bound.

(b) Each Party undertakes to maintain appropriate insurance as follows:

Ventiv Insurance: Ventiv shall, at its own cost and expense, obtain and maintain
in full force and effect the following insurance during the term of this
Agreement:

(i) Commercial General Liability insurance including contractual liability in an
amount not less than $**** per occurrence and in the aggregate;

(ii) Workers Compensation and Employer's Liability Insurance with limits of not
less than $**** per accident per employee;

(iii) Auto Liability Insurance with limits of not less than $****;

(iv) Professional Services Errors & Omissions Liability Insurance with per claim
and aggregate limits of not less than $****.

In the event that any of the required insurance policies are written on a
"claims made" basis, then such policies shall be maintained during the entire
term of this Agreement and for a period of not less than five (5) years
following the termination or expiration of this Agreement. Ventiv shall waive
subrogation rights against Client for workers' compensation benefits and shall
obtain a waiver from any insurance carriers that Ventiv obtains workers
compensation insurance from releasing their subrogation rights against Client.
Client shall be named as an additional insured under the Commercial General
Liability insurance. Upon written request from Client, Ventiv shall furnish
Client with certificates of insurance evidencing the above noted policies and
required additional insured status. Ventiv shall notify Client in writing of any
proposed material changes to such policies which would affect this Agreement.
Each insurance policy shall be obtained from an insurance carrier with an A.M.
Best rating of at least A-.

Client Insurance: Client shall, at its own cost and expense, obtain and maintain
in full force and effect the following insurance during the term of this
Agreement:

(i) Commercial General Liability including product and contractual liability in
an amount not less than $**** per occurrence and in the aggregate.

In the event that any of the required policies of insurance are written on a
claims made basis, then such policies shall be maintained during the entire term
of this Agreement and for a period of not less than five (5) years following the
termination or expiration of this Agreement. Ventiv shall be named as an
additional insured under the Commercial General Liability insurance. Upon
written request from Ventiv, Client shall furnish Ventiv with certificates of
insurance evidencing the above noted policy and required additional insured
status. Each insurance policy shall be obtained from an insurance carrier with
an A.M. Best rating of at least A-.

(c) Neither Ventiv nor Client may assign this Agreement or any of its rights,
duties or obligations hereunder without the other Party's prior written consent,
provided, however, that either Ventiv or Client may assign its rights, duties
and obligations as part of an acquisition of Ventiv or Client, as the case may
be, so long as the acquirer: (i) is a financially capable business entity, (ii)
expressly assumes in writing those rights, duties and obligations under this
Agreement and this Agreement itself, and (iii) is not a competitor of the other
Party.

(e) This Agreement supersedes all prior arrangements and understandings between
parties related to the subject matter of this Agreement.

(f) Noncompliance with the obligations of this Agreement due to a state of force
majeure, the laws or regulations of any government, regulatory or judicial
authority, war, civil commotion, destruction of facilities and materials, fire,
flood, earthquake or storm, labor disturbances, shortage of materials, failure
of public utilities or common carriers, and any other causes beyond the
reasonable control of the applicable Party, shall not constitute a breach of
contract.

(g) If any provision of this Agreement is finally declared or found to be
illegal or unenforceable by a court of competent jurisdiction, both parties
shall be relieved of all obligations arising under such provision, but, if
capable of performance, the remainder of this Agreement shall not be affected by
such declaration or finding.

(h) This Agreement, including any attachments or exhibits entered into
hereunder, contains all of the terms and conditions of the agreement between the
parties and constitutes the complete understanding of the parties with respect
thereto. No modification, extension or release from any provision hereof shall
be affected by mutual agreement, acknowledgment, acceptance of contract
documents, or otherwise, unless the same shall be in writing signed by both
Parties and specifically described as an amendment or extension of this
Agreement.

(i) This Agreement shall be construed according to the laws of the State of New
Jersey and any action brought by either Ventiv or Client in connection with this
Agreement shall be brought in the state or federal courts located in the State
of New Jersey.

(j) This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be deemed to be an original and all of which together shall
constitute one and the same document. A facsimile or electronically scanned copy
of this Agreement bearing the signature (original, electronic or facsimile
version) of such Party shall be binding provided that each Party has executed
the Agreement.

(k) Any notices required or permitted under this Agreement shall be given in
person or sent by first class, certified mail to:

Ventiv:

Ventiv Commercial Services, LLC
200 Cottontail Lane
Somerset, New Jersey 08873
Attention: Terrell G. Herring, President and Chief Executive Officer

with a copy to:

David Blatteis, Esq.
Norris, McLaughlin & Marcus, P.A.
721 Route 202-206
P.O. Box 1018
Somerville, New Jersey 08876-1018

Client:

Alpharma Pharmaceuticals LLC
One New England Avenue

Piscataway, NJ 08854

with a copy to:

Alpharma Pharmaceuticals LLC
One New England Avenue

Piscataway, NJ 08854

Attn: VP, Law

or to such other address or to such other person as may be designated by written
notice given from time to time during the term of this Agreement by one Party to
the other. Notice shall also be effective if sent via overnight courier
addressed to the respective party at the addresses set forth above, by facsimile
transmission or via email (in pdf format) transmission, the receipt of which is
confirmed by email confirmation or response, telephone or faxed confirmation.

WHEREFORE, the parties hereto have caused this Agreement to be executed by their
duly authorized representatives.

 



VENTIV COMMERCIAL SERVICES, LLC

By:   /s/ Terrell G. Herring             

Name: Terrell G. Herring

Title: President and Chief Executive Officer





ALPHARMA PHARMACEUTICALS LLC

By:   /s/ David Whitehead     

Name:     Davis Whitehead

Title:       Vice President, Sales





